J-S01036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE ANGEL SEMIDEY                         :
                                               :
                       Appellant               :   No. 1051 MDA 2020

              Appeal from the PCRA Order Entered July 21, 2020
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0000698-1998


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 22, 2021

        Appellant, Jose Angel Semidey, appeals from the order entered in the

Court of Common Pleas of York County dismissing his “Petition to Enforce Plea

Agreement” as an untimely petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. He asserts that his petition did not

fall within the ambit of the PCRA because it relied on contract principles to

contest the retroactive imposition of SORNA II,1 Subsection I heightened

registration requirements to his case. He asks this Court to vacate the lower

court’s order and remand the matter for an evidentiary hearing where he may


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1“Sex Offender Registration and Notification Act,” 42 Pa.C.S. § 9799.10 et
seq.
J-S01036-21



present evidence that his original 10-year registration period prescribed under

Megan’s Law I    2   was a term of his negotiated plea that requires enforcement.

After careful review, we vacate and remand with instructions.

        On June 11, 1997, 22 year-old Appellant was charged with Involuntary

Deviate Sexual Intercourse-Forcible Compulsion, 18 Pa.C.S. § 3123(a)(1),

Involuntary Deviate Sexual Intercourse-Person less than 16 years of age, 18

Pa.C.S. § 3123(a)(7), and Corruption of Minors, 18 Pa.C.S. § 6301(a) for his

involvement with a 15 year-old girl.              Because the alleged victim shortly

thereafter retracted her claim that Appellant used force during the alleged

episode, the IDSI-forcible compulsion charge was dropped.

        Appellant and the Commonwealth                eventually entered into plea

negotiations and reached an agreement whereby Appellant would plead guilty

to both remaining charges in exchange for a two to five year sentence.

Specifically, Appellant’s written plea colloquy, at paragraph “30”, indicates the

“agreement” calls for Appellant to serve a “2-5” year sentence. Written Plea

Colloquy, 4/22/98, at ¶ 30.        Paragraph 34 of the written plea states that no

other promises were made except for that specified in Paragraph 30. Id. at

¶    34.   Nowhere     in   the   written      colloquy   are   Appellant’s   registration

requirements mentioned.




____________________________________________


2   18 Pa.C.S. 9795.1 (repealed).



                                            -2-
J-S01036-21



       Appellant pleaded guilty on April 22, 1998.3       The sexual offender

registration law then in effect was first iteration of Pennsylvania’s Megan’s

Law, which required offenders convicted of IDSI—Person less than 16 years

of age to register for a period of 10 years pursuant to 42 Pa.C.S. § 9793.4

       On August 10, 1998, the trial court conducted Appellant’s sentencing

hearing.    After discussing Appellant’s status as a non-SVP Megan’s Law

offender, the court announced that it was sentencing Appellant to two to five

years’ incarceration “consistent with the plea agreement.” 8/10/98, at 7.

       Appellant was asked to read the sexual offender notification that he had

signed, after which the prosecutor summarized the contents, stating, “You

realize that the registration period is for 10 years, and that does not involve

any community notification.” N.T. at 8. Receiving no reply from Appellant,


____________________________________________


3 The notes of testimony from Appellant’s guilty plea hearing are not included
in the certified record. In response to our request for the notes of testimony,
the common pleas court informed us that no transcription of the hearing
exists. We also note that the record has not been amended with a Pa.R.A.P.
1923 “statement in absence of a transcript” alluding to any statement made
during Appellant’s guilty plea hearing that identified his registration period as
a product of negotiations.

For reasons made apparent infra, we determine that the lack of either a
transcript or a statement in its absence does not impair our ability to resolve
the matter before us, as the remainder of the record enables full
understanding of all relevant circumstances surrounding Appellant’s plea and
consequential registration period.

4 Section 9793 was repealed effective July 9, 2000 and subsequently amended
effective February 18, 2001 as 42 Pa.C.S. § 9795.1, pursuant to Megan’s Law
II.


                                           -3-
J-S01036-21



the prosecutor requested that a copy of the hearing be made and transmitted

to the Pennsylvania State Police, Megan’s Law Division. N.T. at 9. At no time

did either the prosecutor or Appellant indicate that the term of registration

was affected by plea negotiations.

       Appellant completed a five-year prison sentence and commenced his

10-year registration period on August 14, 2003. On December 3, 2012, with

only eight months left to his registration, the Pennsylvania State Police notified

him that under newly enacted Act 11 of 2011 and Act 91 of 2012, known as

SORNA I, he was a Tier III violator subject to lifetime registration. Appellant

did not challenge his new categorization or its attendant registration

requirements.        Subsequently, in 2018, Appellant was notified that he

remained a lifetime registrant under Act 10 of 2018 HB 631, known as SORNA

II, Subsection I.5
____________________________________________


5 The Supreme Court of Pennsylvania in Commonwealth v. Muniz, 640 Pa.
699, 164 A.3d 1189 (Pa. 2016) determined that SORNA I registration
requirements were punitive and may not be applied retroactively without
violating ex post facto laws. In 2018, The Pennsylvania General Assembly
responded to the constitutional concerns addressed in Muniz by enacting
SORNA II, which, inter alia, comprised new registration requirements in
Subsection H (for registrations commencing, or criminal acts committed,
between 2012 and present) and Subsection I (for registrations commencing,
or criminal acts committed, between 1996 and 2012). This Court has
summarized the iterations of SORNA, as follows:

    SORNA was originally enacted on December 20, 2011, effective
    December 20, 2012. See Act of Dec. 20, 2011, P.L. 446, No. 111, §
    12, effective in one year or Dec. 20, 2012 (Act 11 of 2011). Act 11
    was amended on July 5, 2012, also effective December 20, 2012, see
    Act of July 5, 2012, P.L. 880, No. 91, effective Dec. 20, 2012 (Act 91



                                           -4-
J-S01036-21



       On December 23, 2019, Appellant filed with the lower court a counseled

petition seeking relief from SORNA II’s lifetime registration requirement either

through specific enforcement of the terms of his plea agreement—which he

maintained included a 10-year registration period—or, in the alternative, on

ex post facto grounds by asserting that the registration requirements of

SORNA II, Subsection I were punitive in effect and, thus, could not be imposed

retroactively. Upon review of Appellant’s petition, the lower court deemed it

an untimely PCRA petition and dismissed it in its entirety. This timely appeal

follows.

       Appellant raises the following issues for our consideration:

       1. Did the court err when it categorized Appellant’s petition to
          enforce his plea agreement as a Post Conviction Relief Act

____________________________________________


    of 2012), and amended on February 21, 2018, effective immediately,
    known as Act 10 of 2018, see Act of Feb. 21, 2018, P.L. 27, No. 10,
    §§ 1-20, effective Feb. 21, 2018 (Act 10 of 2018), and, lastly,
    reenacted and amended on June 12, 2018, P.L. 140, No. 29, §§ 1-23,
    effective June 12, 2018 (Act 29 of 2018). Acts 10 and 29 of 2018 are
    generally referred to collectively as SORNA II. Through Act 10, as
    amended in Act 29 (collectively, SORNA II), the General Assembly split
    SORNA I's former Subchapter H into a Revised Subchapter H and
    Subchapter I.      Subchapter I addresses sexual offenders who
    committed an offense on or after April 22, 1996, but before December
    20, 2012. See 42 Pa.C.S.A. §§ 9799.51-9799.75. Subchapter I
    contains less stringent reporting requirements than Revised
    Subchapter H, which applies to offenders who committed an offense
    on or after December 20, 2012. See 42 Pa.C.S.A. §§ 9799.10-
    9799.42.

Commonwealth v. Reslink, --- A.3d ----, 2020 PA Super 289 (Dec. 18,
2020)


                                           -5-
J-S01036-21


         Motion and thereby deemed that it did not have jurisdiction to
         rule on said petition?

      2. Did the court fail to follow case precedent when it failed to
         enforce Appellant’s plea agreement with the Commonwealth of
         Pennsylvania thereby abusing its discretion contrary to
         Pennsylvania law?

Appellant’s brief, at 8.

      Appellant’s first issue addresses the lower court’s decision to construe

his petition challenging the requirement that he register for life under SORNA

II as a PCRA petition. Because his petition contained a discrete contract claim

seeking enforcement of the terms of his negotiated plea, Appellant posits, it

fell outside the ambit of the PCRA and required merits review. We agree.

      Decisional law of this Commonwealth has clarified that a petition seeking

enforcement of negotiated plea terms need not be filed under the PCRA:

      A petition for collateral relief will generally be considered a PCRA
      petition if it raises issues cognizable under the PCRA. See
      Commonwealth v. Peterkin, 554 Pa. 547, 533, 722 A.2d 638,
      640 (Pa. 1998); 42 Pa.C.S.A. § 9542 (stating PCRA shall be sole
      means of obtaining collateral relief and encompasses all other
      common law and statutory remedies for same purpose). The plain
      language of the PCRA mandates that claims which could be
      brought under the PCRA, must be brought under the PCRA.

      ...

      On the other hand, a collateral petition to enforce a plea
      agreement is regularly treated as outside the ambit of the PCRA
      and under the contractual enforcement theory of specific
      performance. See, e.g., Commonwealth v. Martinez, 637 Pa.
      208, 147 A.3d 517 (2016) Commonwealth v. Fernandez, 195
      A.3d 299 (Pa.Super. 2018) (en banc); Commonwealth v.
      Hainesworth, 82 A.3d 444 (Pa.Super. 2013) (en banc), appeal
      denied, 626 Pa. 683, 95 A.3d 276 (2014); Commonwealth v.
      Farabaugh, 136 A.3d 995 (Pa.Super. 2016), appeal denied, 643
      Pa. 140, 172 A.3d 1115 (2017); Commonwealth v. Nase, 104

                                     -6-
J-S01036-21


      A.3d 528 (Pa.Super. 2014), appeal denied, 640 Pa. 389, 163 A.3d
      405 (2016). . . . The designation of the petition “does not preclude
      a court from deducing the proper nature of a pleading.” See
      Commonwealth v. Porter, 613 Pa. 510, 524, 35 A.3d 4, 12
      (2012) (citing Commonwealth v. Abdul–Salaam, 606 Pa. 214,
      996 A.2d 482 (2010) (involving deceptive labeling of PCRA
      pleading)).

Commonwealth v. Kerns, 220 A.3d 607, 611-12 (Pa. Super. 2019).

      More    recently,   in   the   consolidated   appeal   Commonwealth      v.

Lacombe, ---A.3d---- (Pa. filed June 20, 2020), the Pennsylvania Supreme

Court reaffirmed this jurisprudence by “declin[ing] to find that the PCRA, or

any other procedural mechanism, is the exclusive method for challenging

sexual offender registration statutes[.]”      Id. at *6.    Also notable for our

purposes in the case sub judice is that the procedural history for appellant

Claude Lacombe mirrors that of Appellant herein.

      In 1997, Lacombe was convicted of IDSI and lesser offenses, subjecting

him to a prescribed 10-year registration under Megan’s Law I.            He was

released from prison in 2005 and his registration period would have ended in

2015 but for the intervening enactment of SORNA I, which reclassified IDSI

as a Tier III offense requiring lifetime registration.

       Like Appellant, Lacombe did not challenge the changes to his

registration until 2018, when SORNA II, Subsection I had already taken effect.

The Commonwealth contended that Lacombe’s filing was an untimely PCRA

petition, but the lower court viewed it as raising an issue outside the aegis of

the PCRA.    Therefore, the court conducted merits review and deemed the




                                        -7-
J-S01036-21



registration requirements of Subsection I punitive in effect so as to constitute

an ex post facto violation.

        Pursuant to Pa.C.S. § 722(7),6 the Commonwealth appealed directly to

the Pennsylvania Supreme Court, which granted review. On the threshold

jurisdictional question of whether review of Lacombe’s challenge should have

been confined to the PCRA, the court noted that it has “consistently decided

cases regarding sexual offender registration statutes that were challenged via

different types of filings.”       Id. at 617 (listing “petition to enforce plea

agreement” as one of the qualifying types). The Court expounded:

        Our approach in this regard takes into account the fact that
        frequent changes to sexual offender registration statutes, along
        with more onerous requirements and retroactive application,
        complicate registrants’ ability to challenge new requirements
        imposed years after their sentences become final.

        This is especially so under the PCRA as many registrants, Lacombe
        included, would be ineligible for relief on timeliness grounds. See
        42 Pa.C.S. § 9545(b)(1) (PCRA petition must be filed within one
        year of judgment of sentence becoming final unless exception
        applies).   Other registrants may be ineligible because their
        sentence has expired while their registration requirements
____________________________________________


6   Section 722(7) provides, in relevant part:

        The Supreme Court shall have exclusive jurisdiction of appeals
        from final orders ... [in m]atters where the court of common pleas
        has held invalid as repugnant to the Constitution, treaties or laws
        of the United States, or to the Constitution of this Commonwealth,
        any treaty or law of the United States or any provision of the
        Constitution of, or of any statute of, this Commonwealth, or any
        provision of any home rule charter.

42 Pa.C.S. § 722(7).


                                           -8-
J-S01036-21


       continue. See 42 Pa.C.S. § 9543(a)(1) (PCRA petitioner must be
       serving sentence to be eligible for relief). Both situations arise
       from the fact that the registration period does not begin until
       registrants are released from prison, which may be well after their
       sentence has become final or may signal the completion of their
       sentence.

Id., 234 A.3d at 617–18.

       Accordingly,     the     Pennsylvania        Supreme    Court    rejected    the

Commonwealth’s jurisdictional challenge, finding the lower court appropriately

conducted merits review of Lacombe’s petition outside the auspices of the

PCRA.7     For reasons expressed in both Lacombe and other precedent

discussed supra, we find the lower court erred in dismissing as an untimely

PCRA petition Appellant’s petition to enforce the terms of his plea agreement.

       In Appellant’s remaining issue, he argues that retroactive imposition of

SORNA II, Subsection I, lifetime registration requirements for his offense

denies him of the benefit of the bargain struck in his negotiated guilty plea.

To this end, he claims a 10-year registration requirement was a “term” of his

plea   negotiations     that   required        continued   observance   by   both   the

Commonwealth and the court which accepted it, regardless of revised

requirements of successor sexual offender registration laws.             As Appellant

raised this issue before the lower court, we may address it presently.

             The law on the enforcement of agreements is well
       established. “Although a plea agreement occurs in a criminal

____________________________________________


7  The Supreme Court went on to hold that the reduced registration
requirements of SORNA II, Subsection I were constitutional, vacated the lower
court’s order, and reinstated Lacombe’s lifetime registration under Subsection
I. Id., 234 A.3d at 618-627.

                                           -9-
J-S01036-21


      context, it remains contractual in nature and is to be analyzed
      under contract-law standards.” [ ]Farabaugh, 136 A.3d [at]
      1001 [ ] (citation omitted). “In determining whether a particular
      plea agreement has been breached, we look to what the parties
      to this plea agreement reasonably understood to be the terms of
      the agreement.”      Hainesworth, 82 A.3d 447 (citation and
      internal quotation marks omitted). When the Commonwealth's
      promise or agreement provides consideration for the defendant's
      acceptance of the plea, the Commonwealth must fulfill that
      promise

Fernandez, 195 A.3d at 308.

      Controlling precedent recognizes that petitioners may avoid retroactive

application of new legislation imposing heightened sex offender registration

requirements by demonstrating their registration terms were the product of

plea agreement negotiations.       Specifically, such a demonstration may be

made by reference to either a guilty plea made in exchange for an agreement

to nolle prosse or withdraw charges which, if proven at trial, would have

resulted    in   greater   registration    requirements,    or      to   a   specific

acknowledgement made at the guilty plea or sentencing hearing confirming

that the registration period was a negotiated term. See Farabaugh (finding

registration avoidance a term of negotiations where Commonwealth nolle

prossed felony, which would have required registration, in exchange for plea

to non-reportable charge); Martinez (consideration established by offenders’

respective agreements to plead guilty to lesser charges carrying reduced or

no registration requirement in exchange for either nolle prosse or withdrawal

of   most   serious   offense   carrying   greater   registration    requirements);

Hainesworth (affirming order granting claim of specific performance of plea



                                      - 10 -
J-S01036-21



agreement and invalidating retroactive application of SORNA registration

requirements where, pursuant to agreement, Commonwealth dropped sole

charge requiring registration in exchange for Appellant’s guilty plea to

remaining charges); and Commonwealth v. Ritz, 153 A.3d 336, 339 (Pa.

Super. 2016) (affirming order granting motion to enforce plea agreement;

though record lacked explicit reference to registration as term of negotiation,

offender pleaded guilty to one charge requiring 10-year registration in

exchange for agreement to nolle prosse remaining charges, which, if

collectively proven at trial, would have subjected offender to lifetime

registration).

      In   the   case   sub   judice,   however,     Appellant   makes   no   such

demonstration. At the time his plea negotiations commenced, Appellant faced

one count of IDSI-Person less than 16 years of age, which carried a 10-year

period of registration under Megan’s Law I, and one count of Corruption of

Minors, which carried no registration requirement.

      Appellant pleaded guilty to both charges in exchange for the promise of

a reduced sentence of two to five years’ incarceration. In this regard, the

written guilty plea identifies the reduced sentence as the sole negotiated term

of the plea. Furthermore, there was neither the bargaining away of a more

serious offense nor the avoidance of trial and a guilty verdict on multiple

counts that would have subjected Appellant to a lengthier registration period.

      Therefore, we conclude that Appellant’s registration period was not a

negotiated term of his plea bargain.             In reaching this conclusion, we

                                        - 11 -
J-S01036-21



distinguish the present case from those discussed supra, as the record evinces

neither an express acknowledgment that registration was a negotiated term

nor the restructuring of charges and consequential reduction of registration

requirements that would allow for such an inference.

      It is well-settled that defendants are entitled to the “benefit of their

bargain” in plea negotiations, but the benefit negotiated and obtained here

pertained only to the duration of Appellant’s sentence. Whether Appellant had

pleaded guilty to, or suffered a guilty verdict on, the charges he faced, a

prescribed 10-year registration period would have resulted.    Accordingly, we

affirm the order denying relief on Appellant’s petition to enforce the terms of

his plea agreement, albeit on different grounds.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/22/2021




                                    - 12 -